Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach, “a mass part spaced from and facing the base part, the mass part coupled to the base part via an elastic part extending between the mass part and the base part, the mass part being arranged at an opposite side of the correction electrode than the base part such that the correction electrode is disposed between the mass part and the base part, and the mass part being provided in such a way as to be displaceable in a direction of detection of a physical quantity in relation to the substrate; a first finger electrode extending from the base part toward the mass part and facing the correction electrode; and a second finger electrode extending from the mass part toward the base part and facing the detection electrode, and a distance between a second anchor part where the detection electrode and the substrate are fixed, and the base part, is shorter than a distance between the second anchor part and the mass part”. As presented in Office Action filed 12/24/2021, US 5983721 to Sulzberger teaches relevant art that pertains to limitations of the present invention. However, as amended in claims filed 3/23/2022, the amendments overcome Sulzberger because it fails to teach the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852